Citation Nr: 1512843	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-08 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's disease. 

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to a service-connected disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to January 1975, July 1977 to July 1981, and June 1985 to January 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

The Board notes that the Veteran was denied entitlement to a TDIU in a March 2012 rating decision.  As the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims, it was not necessary for him to perfect a separate appeal of that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

The Veteran initially filed a claim to establish service connection for an "anxiety/depression."  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is outstanding evidence pertinent to the Veteran's appeal that must be associated with the record prior to adjudication of the claims.  

A September 2012 VA mental health initial evaluation note indicated that the Veteran had been referred by the "MHPC SW" after a recent visit.  It was further noted that the Veteran's history had been reviewed on that visit and therefore would not be repeated.  At his initial evaluation, the Veteran was diagnosed with Depression not otherwise specified (NOS), probable major depressive disorder (MDD).  It was noted that the Veteran's GAF score remained unchanged from his August 14, 2012 GAF score.  Additionally, at his June 2014 VA psychiatric examination, the Veteran reported that he had sought treatment for depression a few times in 2012.  A review of the record does not reveal the August 14, 2012 treatment record or any other mental health treatment records dated in 2012, other than the September 2012 mental health initial evaluation.  In light of the above, the Board finds that there are outstanding VA treatment records that must be associated with the claims file.

With regard to the claim for an acquired psychiatric disorder, the Board finds that the June 2014 VA psychological examination is inadequate.  As noted by the Veteran's representative, the examiner did not indicate that the entire claims file had been reviewed.  While the failure to review the claims file does not automatically render the examination inadequate, in the present case it is unclear from the report whether the examiner was familiar with the Veteran's medical history.  Specifically, the examiner did not acknowledge or address the September 2012 diagnosis of "depression NOS, probable MDD."  Additionally, the Board finds the examiner's opinion is inadequate because it does not address whether the Veteran's depressive symptoms were aggravated by one of his service-connected disabilities.  Specifically, the examiner opined that any depressive symptoms were not caused by or a result of the Veteran's Meniere's disease, bilateral hip disability, or back disability.  The Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2014).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Accordingly, the Board finds that the examination report is inadequate.  

Lastly, the Board notes that VA Form 21-4192 received from the Veteran's former employers, Fee Transportation and Raider Express, did not indicate the reason for the Veteran's departure.  As this information is pertinent to the pending TDIU claim, on remand further clarification should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records for the Veteran dated in 2012 and all treatment records for the Veteran dated from September 2014 to present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated health treatment for any medical condition on appeal, to include any treatment from Midwest Ear, Nose, and Throat Clinic.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  With any assistance necessary from the Veteran, obtain clarification from the Veteran's former employers, Fee Transportation and Raider Express, as to the reasons for the Veteran's departure.  

4.  Thereafter, schedule the Veteran for a psychological examination to assess the nature and etiology of any diagnosable psychological disorders.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should:

a.  Identify all diagnosable psychological disorders. 

In rendering the requested diagnoses, the examiner should address and reconcile his or her diagnoses with the December 2009 VA examination report, the September 2012 mental health note, and June 2014 VA examination report.  

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychological disorder had its onset during or is otherwise related to active duty.

In rendering the request opinion, the examiner should address the February 1977 report of medical history indicating that the Veteran reported depression or excessive worry.
c.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychological disorder was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected Meniere's disease, degenerative changes of the right and left hips, lumbar strain associated with degenerative changes of the left hip, status post osteochondrosis, with scar, left hip.

5.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

a.  The specialist is requested to address the impact of the Veteran's service-connected disabilities (including Meniere's disease, degenerative changes of the right and left hips, lumbar strain associated with degenerative changes of the left hip, status post osteochondrosis, with scar, left hip) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

b.  The examiner should separately address what, if any, affect any diagnosed psychological disorders have on the Veteran's ability to secure or follow substantially gainful employment. 

A complete rationale should be given for any opinion provided.

6.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU rating.

7.  Conduct any other development deemed warranted, to include scheduling contemporaneous VA examinations to assess the nature and severity of the Veteran's service connected back disability and Meniere's disease, if warranted.  Thereafter, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case and return the matter to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




